Exhibit 99.2 NOVAGOLD RESOURCES INC. Third Quarter 2013 Management’s Discussion & Analysis August 31, 2013 (Unaudited) Table of Contents Management’s Discussion and Analysis 3 General 3 Description of business 3 Corporate developments 3 Results of operations 5 Liquidity and capital resources 7 Related party transactions 8 Financial instruments 9 Significant accounting estimates and judgments 11 New accounting pronouncements 12 Risk factors 13 Disclosure controls and internal control over financial reporting 14 Cautionary notes 14 2 Management’s Discussion and Analysis General This Management’s Discussion and Analysis (“MD&A”) of NOVAGOLD RESOURCES INC. (“NOVAGOLD”, “we”, “our” or the “Company”) is dated October 9,2013 and provides an analysis of NOVAGOLD’s financial results for the three and nine month periods ended August 31, 2013 compared to the same periods in the previous year. The following information should be read in conjunction with the Company’s August 31, 2013 unaudited consolidated financial statements and the related notes and the Company’s November 30, 2012 audited consolidated financial statements and related notes each of which were prepared in accordance with International Financial Reporting Standards (“IFRS”) as issued by the International Accounting Standards Board. All amounts are in Canadian dollars unless otherwise stated. The Company’s shares are listed on the Toronto Stock Exchange and the NYSE-MKT under the symbol “NG”. Additional information related to NOVAGOLD, including the Company’s Annual Information Form is available on SEDAR at www.sedar.com, on EDGAR at www.sec.govand the Company’s website at www.novagold.com. Description of business NOVAGOLD is a precious metals company engaged in the acquisition, exploration and development of precious metal properties primarily in Alaska, U.S.A. and British Columbia, Canada. Our current properties include a 50% interest in the Donlin Gold project in Alaska, U.S.A. and a 50% interest in the Galore Creek copper-gold-silver project in British Columbia, Canada. Our flagship asset, Donlin Gold, advanced to the permitting phase in 2012. Donlin Gold is located in a state with low geopolitical risk that has a long history of mining, established permitting standards and processes, and a government supportive of resource development. Corporate developments Our goals for 2013 include to: · Advance the permitting of Donlin Gold on time and on budget. · Optimize the Donlin Gold project by lowering upfront capital requirements and increasing the rate of return. · Maintain a healthy balance sheet. · Further evaluate opportunities to monetize the value of Galore Creek and increase its reserves and resources. · Continue an effective corporate social responsibility program. Financing On May 2, 2013, the Company purchased US$72.8 million of the principal amount of its US$95.0 million outstanding 5.5% Convertible Notes due May 1, 2015 (the "Notes"), pursuant to the terms of the indenture governing the Notes which provided Holders the opportunity to require NOVAGOLD to purchase for cash all or a portion of their Notes on May 1, 2013 (the "Put Option"). Following the Company’s purchase of the Notes pursuant to the Put Option, US$22.2 million principal amount of the Notes remain outstanding and due on May 1, 2015. The terms and other provisions of the indenture governing the Notes remain unchanged.Interest in the amount of US$2.6 million was paid on May 1, 2013 to Holders of record on April 15, 2013. In September 2013, the Company accepted the offer from a number of note-holders to repurchase an additional US$6.4 million of its convertible notes. In the first quarter of 2013, all of the outstanding 36.5 million warrants were exercised and as a result the Company issued 36.5 million shares and received proceeds of $54.0 million (US$54.4 million). Corporate governance On May 29, 2013, the Company’s shareholders at its Annual General and Special Meeting of Shareholders approved the Escrowed Shares Release and Continuance Resolutions, as those terms were defined in the Company’s proxy statement. 3 Subsequently, the Company filed the necessary documents in Nova Scotia and British Columbia required to complete the continuance and effective June 10, 2013 became a company registered under the Business Corporations Act (British Columbia). On June 3, 2013, the Company issued a press release regarding the amendment of the escrow agreement, which resulted in the release of the remaining 44,544 shares held in escrow to the founding shareholders on August 6, 2013. On February 28, 2013, the Company announced the resignation of Tony Giardini from the Company’s Board of Directors effective March 1, 2013. Mr. Giardini's departure takes place in conjunction with his appointment as Executive Vice-President & Chief Financial Officer of Kinross Gold Corporation. Concurrently, the Company’s Board of Directors instituted a number of changes to the chairmanship and membership of its Committees. Kalidas Madhavpeddi replaced Tony Giardini as the Chair of the Compensation Committee and Sharon Dowdall replaced Tony Giardini as a member of the Audit Committee. Gil Leathley replaced Kalidas Madhavpeddi as the Chair of the Environmental, Health, Safety and Sustainability and Technical Committee. On August 1, 2013, the Company’s Board of Directors instituted additional changes to the membership of its Committees.Clynton Nauman became a member of the Audit Committee, and Anthony Walsh replaced Kalidas Madhavpeddi as a member of the Corporate Governance and Nominations Committee. Property review Donlin Gold Donlin Gold is the world’s largest known undeveloped gold deposit. Donlin Gold is owned and operated by Donlin Gold LLC, a limited liability company that is owned equally by wholly-owned subsidiaries of NOVAGOLD and Barrick Gold Corporation (“Barrick”). The project area is located entirely on private, Alaska Native-owned land and Alaska state mining claims totaling 154,631acres (62,577 hectares). Donlin Gold LLC has a good working relationship with Calista Corporation (“Calista”) and The Kuskokwim Corporation (TKC), owners of the mineral and surface rights at the Donlin Gold project. In January 2012, NOVAGOLD filed a National Instrument 43-101 technical report (the “Donlin Gold Technical Report”) regarding the feasibility study update on Donlin Gold (the “Updated Feasibility Study”). A copy of the Donlin Gold Technical Report is available on SEDAR at www.sedar.com, on EDGAR at www.sec.gov and the Company’s website at www.novagold.com. The Donlin Gold deposit is located on Calista lands, selected for their mineral potential, and the project operates under a mining lease with Calista. Calista is one of 13 regional Alaska Native corporations established as part of the Alaska Native Claims Settlement Act of 1971 (ANCSA). The mining lease agreement obligates Donlin Gold LLC to make certain payments, including royalties, and undertake other commitments to Calista. TKC, an entity formed in 1977 by ten ANCSA village corporations located along the middle region of the Kuskokwim River, is the owner of the surface rights estate for most of the project lands.Donlin Gold LLC operates under a surface use agreement with TKC. Donlin Gold LLC is negotiating with TKC to extend the term of the TKC agreement. Among other benefits, the surface use agreement provides TKC with payments for lands used and protection of subsistence activities. On August 7, 2012, we announced that Donlin Gold LLC commenced permitting of the project. This announcement followed the Donlin Gold LLC Board of Directors approval of the Project's Updated Feasibility Study. Barrick and NOVAGOLD have expressed their commitment to advancing the project through permitting. Donlin Gold LLC subsequently submitted a Plan of Operations and the Wetlands Permit Application under Section 404 of the U.S. Clean Water Act to the U.S. Army Corps of Engineers (the “Corps”), formally initiating the permitting process. This permit application triggered the start of the preparation of an Environmental Impact Statement (EIS) under the National Environmental Policy Act (NEPA). The Corps, which is the lead agency for the NEPA process, selected URS Alaska Inc. (URS), an independent contractor to prepare the EIS. On December 14, 2012, the Notice of Intent for the EIS was published in the Federal Register by the Corps, which initiated the public scoping process. In the first quarter of 2013, public scoping meetings were held in villages and communities in Western Alaska and Anchorage to help identify the questions and concerns that should be addressed in the EIS. On March 29, 2013, the public scoping period ended and in May 2013, URS issued a draft scoping summary document for agency review.During the second quarter of 2013, Donlin Gold LLC delivered to the Corps a comprehensive Environmental Evaluation Document (EED) that provides detailed information on the baseline studies and analyses that have been completed for the proposed project.The EED also describes the detailed project options that Donlin Gold LLC considered in the development of the proposed project design.This is being used by URS and the agencies to support ongoing alternatives development for the EIS.In March 2013, URS issued a preliminary review of the available baseline data to identify any additional environmental, social, and cultural resource data that must be compiled for the EIS.During the second quarter, Donlin Gold LLC began planning to address remaining data needs during the 2013 field season.The Corps and URS continue to work towards planned issuance of the draft EIS for public review in late 2014 and issuance of the final EIS and associated permits in late 2015. A schedule of the Corps’ time table for the EIS process at the Donlin Gold Project can be found on their website at www.donlingoldeis.com. 4 NOVAGOLD’s share of funding for Donlin Gold was US$3.3 and US$10.2 million in the three months and nine months ended August 31, 2013. For the full year, Donlin Gold LLC expects to spend approximately US$30.0 million (NOVAGOLD’s share US$15.0 million) to continue the permitting process, for community engagement, and development efforts. We record our interest in the Donlin Gold project as an equity investment, which results in our 50% share of Donlin Gold net losses being recorded in the income statement as an operating loss. The investment amount recorded on the balance sheet primarily represents working capital advanced to Donlin Gold LLC less cumulative operating losses. Galore Creek Galore Creek is a large copper-gold-silver project located in northwestern British Columbia, Canada, in the Territory of the Tahltan Nation. The project is held by the Galore Creek Partnership, in which wholly-owned subsidiaries of NOVAGOLD and Teck Resources Limited (“Teck”) each own a 50% interest. Galore Creek Mining Corporation (GCMC) manages the Galore Creek operations. The 396,712 acre (160,547 hectare) property holds a large undeveloped porphyry-related deposit. On July27, 2011 we announced the results of the pre-feasibility study (PFS), which confirmed the technical and economic viability of the Galore Creek project. In November 2011, we announced our intention to investigate opportunities to sell all or part of our interest in the Galore Creek Partnership. The sale process commenced in March 2012 and is ongoing. On February 25, 2013, the Company announced the results of a 27,873-meter resource in-fill and geotechnical drilling program conducted during 2012 at Galore Creek. The 2012 in-fill drilling campaign confirmed previously reported drill results and demonstrated the potential for a substantial extension of the mineralized area beyond the limits of the current PFS pit. Additionally, GCMC made a new discovery called the Legacy zone, a 700-meter long mineralized zone, as currently defined by drilling, that remains open in all directions and is located adjacent to the Central Pit. An 11,600 meter drilling program was completed in the third quarter to further define the extent of Legacy zone mineralization. NOVAGOLD funded its share of the Galore Creek expenses with $3.8 million and $5.9 million in the three months and nine months ended August 31, 2013, primarily for exploration drilling, administrative expenses and site care and maintenance costs.Galore Creek expenditures in 2013 are expected to be approximately $16.0 million (NOVAGOLD’s share $8.0 million). We record our interest in the Galore Creek project as an equity investment, which results in our 50% share of Galore Creek net losses being recorded in the income statement as an operating loss. The investment amount recorded on the balance sheet primarily represents the cost of the Company’s investment in the Galore Creek Partnership since its formation in 2007, the acquisition costs related to Copper Canyon, and working capital advanced to the Galore Creek Partnership less cumulative operating losses. Results of operations Our operations primarily relate to the delivery of project milestones, including the achievement of various technical, environmental, sustainable development, economic and legal objectives, obtaining necessary permits, completion of feasibility studies, preparation of engineering designs and the financing to fund these objectives. 5 in thousands of Canadian dollars, except per share amounts Three months ended August 31, 2013 $ Three months ended August 31, 2012 $ Nine months ended August 31, 2013 $ Nine months ended August 31, 2012 $ Expenses (1) Share-based payments Finance costs, net Foreign exchange (gain) loss ) ) ) Operating loss Debt settlement andderivative fair value movement 3 ) ) ) Loss (gain) on derivative – ) ) Write-down of assets – – Gain on spin-out of NovaCopper to shareholders – – – ) Income (loss) for the period ) ) ) Income (loss) per share - Basic ) ) ) - Diluted ) ) ) (1) General and administrative, salaries and severance, professional fees, and corporate and development expenses. The net loss for the third quarter of 2013 was $20.7 million ($0.07 basic and diluted loss per share), compared to net loss of $21.5 million ($0.08 basic and diluted loss per share) for the third quarter of 2012. The decrease in gold prices during 2013 resulted in a decrease in the market value of the Company’s available-for-sale investments in junior exploration companies and the value of its San Roque mineral property in Argentina. Management determined that the decline in value is other-than temporary and the Company recorded a non-cash loss of $3.3 million on the write-down of investments and mineral properties in the third quarter of 2013 compared to non-cash gains of $10.2 million in the third quarter of 2012 for a reduction in embedded derivative and derivative liabilities related to U.S. dollar denominated convertible notes and common share warrants. The fair value of the embedded derivative and derivative liabilities vary with changes in the Company’s share price and changes in the U.S. dollar exchange rate. The Company’s operating loss decreased to $15.8 million in the third quarter of 2013 from $30.2 million in the third quarter of 2012 due to significantly lower expenses as a result of the corporate reorganization completed in 2012 and a foreign exchange loss in the third quarter of 2012, partially offset by a $3.1 million reduction in the Rock Creek closure cost estimate in the third quarter of 2012. The Company’s combined share of project expenses at Donlin Gold and Galore Creek decreased to $10.4 million in the third quarter of 2013 from $14.5 million in the third quarter of 2012. The net loss for the first nine months of 2013 was $44.7 million ($0.14 basic and diluted loss per share), compared to net income of $89.6 million ($0.33 basic and $0.17 diluted income per share) for the first nine months of 2012. The Company recorded a non-cash gain on debt settlement and derivative fair value movement related to U.S. dollar denominated convertible notes of $2.9 million and a non-cash loss on derivative liabilities related to U.S. dollar denominated common share warrants of $2.5 million, partially offset by a non-cash loss of $3.3 million on the write-down of investments and mineral properties in the first nine months of 2013, compared to significant non-cash gains of $159.2 million in the first nine months of 2012, primarily due to a gain on the spin-out of NovaCopper Inc. to NOVAGOLD shareholders and the embedded derivative and derivative liabilities related to U.S. dollar denominated convertible notes and common share warrants. The Company’s operating loss decreased to $33.3 million in the first nine months of 2013 from $63.9 million in the first nine months of 2012 primarily due to significantly lower expenses as a result of the corporate reorganization completed in 2012. Project maintenance, mineral property and decommissioning expenses were eliminated in the first nine months of 2013 compared to expenses of $9.2 million in the first nine months of 2012 as a result of the spin-out of NovaCopper Inc. and the Ambler project, in addition to the sale of Alaska Gold Company LLC, which included the Rock Creek project. The Company’s combined share of project expenses at Donlin Gold and Galore Creek decreased to $22.2 million in the first nine months of 2013 from $31.2 million in the first nine months of 2012. Net financing costs decreased $1.7 million due to the partial repayment of convertible notes in the second quarter of 2013. 6 Quarterly information in thousands of Canadian dollars, except per share amounts Third Quarter 2013 $ Second Quarter 2013 $ First Quarter 2013 $ Fourth Quarter 2012 $ Operating income (loss) Income (loss) for the period Income (loss) per share - Basic - Diluted Third Quarter 2012 $ Second Quarter 2012 $ First Quarter 2012 $ Fourth Quarter 2011 $ Operating income (loss) Income (loss) for the period Income (loss) per share - Basic - Diluted Factors that can cause fluctuations in the Company’s quarterly results include: the timing of stock option grants; foreign exchange rate gains or losses related to the Company’s U.S. dollar-denominated cash and cash equivalents; fluctuations in the Company’s share price, which affects the fair value of derivatives and embedded derivatives (U.S. dollar-denominated convertible debt); disposal of assets or investments, and changes in estimated reclamation and closure costs. Significant quarterly pre-tax items were as follows: Third quarter 2013: $2.8 million write-down on available-for-sale investments and $0.5 million write-down on mineral properties. Second quarter 2013: None. First quarter 2013: None. Fourth quarter 2012: $5.3 million gain on the sale of Alaska Gold Company LLC, including the Rock Creek project. Third quarter 2012: $3.1 million recovery from decommissioning liabilities resulting from a reduction in the Rock Creek closure cost estimate. Second quarter 2012: $71.6million gain on the spin-out of NovaCopper Inc. to shareholders; $13.7 million gain on derivative liability; $17.4 million gain on embedded derivative liability; and a $17.2 million foreign exchange gain. First quarter 2012: $27.8million gain on embedded derivative liability resulting from the decrease of the Company’s share price which reduced the fair value of the convertible feature for the convertible debt (embedded derivatives). Fourth quarter 2011: None. Liquidity and capital resources At August 31, 2013 the Company had $216.6 million (US$205.7 million) in cash and cash equivalents, and term deposits held at two large Canadian banks. The Company invested in term deposits of US$110.0 million with original terms of six to nine months to earn a higher return while maintaining liquidity. Cash and cash equivalents was $100.8 million at August 31, 2013, a decrease of $152.2 million from $253.0 million (US$254.7 Million) at November 30, 2012. The decrease in cash during the first nine months of 2013 was due to the investment in term deposits of $114.1 million (US$110.0 million), the repurchase of $73.4 million (US$72.8 million) of the Company’s convertible notes and $30.8million used in operating activities, partially offset by the receipt of $54.0 million (US$54.4 million) in net proceeds from the exercise of all outstanding warrants and foreign exchange gains of $12.1 million resulting from the strengthening of the U.S. dollar. At August 31, 2013 the Company had $23.4 million (US$22.2 million) principal amount remaining of its convertible notes due in May 2015. In September 2013, the Company accepted the offer from a number of note-holders to repurchase an additional US$6.4 million of its convertible notes. 7 Cash used in operating activities was $30.8 million in the first nine months of 2013, a decrease of $40.3 million from the $71.1 million used in the first nine months of 2012. The decrease resulted from the successful reorganization of the Company in 2012 encompassing the spin-out of NovaCopper Inc., the sale of Alaska Gold Corporation LLC, which included Rock Creek, as well as a reduction in corporate overhead and administrative costs. The Company used $16.3 million to fund its share of expenditures at the Donlin Gold and Galore Creek projects inthe first nine months of 2013, compared to $27.9million in the first nine months of 2012.The Company’s share of commitments contracted by the Donlin Gold and Galore Creek projects was $2.6 million and $0.5 million, respectively, at August 31, 2013. For the full year in 2013, our share of project funding is expected to be $15.0 million for Donlin Gold and $8.0 million for Galore Creek, and we expect to spend approximately $15.0 million for administrative expenses and $3.2 million in interest on the convertible notes. The Company believes it has sufficient resources to fund the advancement of its flagship Donlin Gold project in Alaska through the permitting process, support ongoing activities at its Galore Creek project in British Columbia and repay the remaining convertible notes. The Company has no material off-balance sheet arrangements.The future minimum payments under operating leases at August 31, 2013 are approximately as follows. in thousands of Canadian dollars Operating leases $ Total The Company has a non-cancellable sublease for an office location and the future minimum sublease payments expected to be received as of August 31, 2013 are approximately as follows: in thousands of Canadian dollars Operating subleases $ 68 Total Related party transactions During the nine months ended August 31, 2013, the Company provided exploration and management services to the following: US$197,000(2012: US$155,000) to Donlin Gold LLC, Nil (2012: $12,000) to Alexco, a related party having two common directors; Nil (2012: $7,000) to TintinaGold, a related party having one director in common; office rental and services totaling $335,000(2012: $587,000) to the Galore Creek Partnership; and management and office administration services totaling $179,000(2012: $667,000) to NovaCopper Inc., a company having seven common directors and certain common shareholders. At August 31, 2013, the Company had $4.4million receivable from the Galore Creek Partnership. 8 Financial instruments Based on its activities, the Company is exposed to a variety of risks arising from financial instruments. These risks and management’s objectives, policies and procedures for managing these risks are disclosed as described below. The following provides a comparison of carrying and fair values of each classification of financial instrument as of August 31, 2013 and November 30, 2012. in thousands of Canadian dollars August 31, 2013 Loans and receivables $ Available for sale $ Held for trading $ Other financial liabilities $ Total carrying amount $ Total fair value $ Financial assets Cash and cash equivalents - - - Term deposits Accounts and notes receivable - - - Investments At cost (a) - - - N/A At fair value - - - Reclamation deposits - - Long-term accounts receivable - - - Financial liabilities Accounts payable and accrued liabilities - - - Promissory note (b) - - - Convertible notes (c) - - - Embedded derivative - - - Other liabilities - - - – – – in thousands of Canadian dollars November 30, 2012 Loans and receivables $ Available for sale $ Held for trading $ Other financial liabilities $ Total carrying amount $ Total fair value $ Financial assets Cash and cash equivalents - - - Accounts and notes receivable - - - Investments At cost (a) - - - N/A At fair value - - - Reclamation deposits - - Long-term accounts receivable - - - Financial liabilities Accounts payable and accrued liabilities - - - Promissory note (b) - - - Convertible notes (c) - - - Embedded derivative - - - Derivative liability - - - Other liabilities - - - (a) The investments held at cost are not publicly traded and thus the fair value of the investments is not readily determinable. (b) The fair value of the promissory note payable to Barrick approximates its carrying value due to the floating interest rate. (c) The carrying value of the convertible notes is a split instrument between equity and liabilities. The fair value represents the value payable under the debt instrument. The Company uses the fair value hierarchy that classifies financial instruments measured at fair value at one of three levels according to the relative reliability of the inputs used to estimate the fair value. The financial instruments from the above schedule are classified as follows: 9 Level 1 – Quoted prices in active markets for identical assets: investments. Level 2 – Observable inputs without significant adjustments: cash and cash equivalents, reclamation deposits.
